August 23, 2010 VIA EDGAR Mr. Stephen G. Krikorian Accounting Branch Chief Division of Corporate Finance U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 cc: Tamara Tangen, Staff Accountant (via facsimile) Christine E. Davis, Assistant Chief Accountant (via facsimile) Jan Woo, Staff Attorney (via facsimile) Maryse Mills-Apenteng, Special Counsel (via facsimile) Nancy Lurker, Chief Executive Officer – PDI, Inc. Re: PDI, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Form 10-Q for the Quarterly Period Ended March 31, 2010 Form 8-K filed December 4, 2009 Form 8-K filed March 4, 2010 File No. 000-24249 Dear Mr. Krikorian: On behalf of PDI, Inc. (the “Company” or “PDI”), I am writing in response to the comments made by the staff of the Securities and Exchange Commission (the “Staff”) in its letter dated July 29, 2010 (the “Comment Letter”) with respect to the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 (“Form 10-K”), the Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2010 (“Form 10-Q”), the Company’s Current Report on Form 8-K dated December 4, 2009 and the Company’s Current Report on Form 8-K dated March 4, 2010. Due to new business opportunities and other client related matters affecting our ability to prepare a timely response, the Company respectfully requests additional time to respond to the Staff’s comments, and proposes to respond on or before September 3, 2010. We hope the Company’s request will be acceptable to the Staff, and will graciously accept any accommodation the Staff can provide. Morris Corporate Center 1, 300 Interpace Parkway, Parsippany, New Jersey 07054 Phone: 862.207.7800 · Toll Free: 800.242.7494 · www.pdi-inc.com Please contact me directly (phone: (862) 207-7832; facsimile: (862) 207-7899) if you have any further questions or concerns. Yours truly, /s/ Jeffrey E. Smith Chief Financial Officer
